Ellis, J.
(dissenting) : In the opinion of the majority as to the second paragraph of the syllabus and corresponding portion of the opinion I am unable to concur. If plaintiff had been the owner of the engine and it had been wholly destroyed, the measure of his damages would have been its value. Presumably the owner has already been compensated on the basis of a total loss. The fact, if it be conceded, that the plain*47tiff had acquired an interest as a bailee for hire in that which was destroyed could not, I think, operate to enlarge the defendant’s liability. As the court has not expressly held the defendant liable for profits which, but for the accident, might have accrued to plaintiff, I refrain from entering into a discussion of that subject at this time.